DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendment to claims 1 & 3, pending claims 1-6 are found to be in condition for allowance as explained further below.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of references (Saito, Juhasz and Atsushi) presented in the Final Office Action mailed on 03/15/2022 do not fairly teach or suggest, specifically, wherein when the actual output value of the drive motor is not smaller than the reference value decided based on the output request value of the drive motor, the controller does not store in the memory the measurement value on operating state of the plurality of power sources. The combination of the cited art renders obvious a controller storing in the memory, measurement values on operating state of the plurality of power sources when the actual output value of the drive motor is outside of proper ranges corresponding to an abnormal state. Thus, the cited art only suggests the controller storing measurement values when the actual output value of the drive motor is greater than a second reference value and less than a first reference value, where the first and second reference values correspond to the respective endpoints of the proper ranges. Accordingly, the presently claimed invention stores less data necessary for analysis of the cause of the output shortage in the vehicle control history which reduces the required capacity of the memory for storing data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727